As filed with the Securities and Exchange Commission on July 16, 2010 Registration Number 333-161846 SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO.3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EXMOVERE HOLDINGS, INC. (Exact Name of Registrant in its Charter) Delaware 20-8024018 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) EXMOVERE HOLDINGS, INC. 1600 Tysons Boulevard 8th Floor McLean, VA 22102 Tel.: (703) 245-8513 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Corporations and Companies, Inc. 910 Foulk Road, Suite 201 Wilmington, Delaware 19803 Tel. No.:(302) 652-4800 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Springs Law Firm PLLC PO Box 471594 Charlotte, NC Tel. No.: (704) 241-9995 Fax No.: (704) 708-4101 vsprings@springslawfirm.com Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee (3) Common Stock, $0.001 par value per share $ $ $ *284.59 (1)This Registration Statement covers the resale by our selling shareholders of up to 1,140,407 shares of common stock previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $3.50 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. (3)* The Registrant would like to offset filing fees for this registration with the filing fees previously paid in connection with S-1/A.2 filed on March 8, 2010 and withdrawn on March 9, 2010 in accordance with the SEC’s Adopting Release, Integration of Abandoned Offerings, p.2. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated July 16, 2010 EXMOVERE HOLDINGS, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $3.50 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page5 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is:, 2010 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of Financial Information 4 Risk Factors 5 Use of Proceeds 12 Determination of Offering Price 12 Dilution 12 Selling Shareholders 12 Plan of Distribution 14 Description of Securities to be Registered 15 Interests of Named Experts and Counsel 16 Description of Business 16 Description of Property 30 Legal Proceedings 30 Market for Common Equity and Related Stockholder Matters 30 Index to the Financial Statements 31 Management Discussion and Analysis of Financial Condition and Financial Results 32 Plan of Operations 32 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management 39 Transactions with Related Persons, Promoters and Certain Control Persons 40 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 40 Other Expenses of Issuance and Distribution 42 Indemnification of Directors and Officers 42 Recent Sales of Unregistered Securities 42 Exhibits and Financial Statement Schedules 46 ITEM 3. SUMMARY INFORMATION, RISK FACTORS AND RATIO OF EARNINGS TO FIXED CHARGES. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Exmovere,” “Company,” “we,” “us” and “our” refer to Exmovere Holdings, Inc. Our Corporate History The Company was incorporated in the State of Delaware on December 18, 2006 as Clopton House Corporation (“Clopton House”). Based on the Company’s Form 10-SB filed July 9, 2007, Clopton House was formed as a blank shell.Pursuant to the terms of a certain conditional Stock Purchase Agreement (the “Stock Purchase Agreement”) dated January 28, 2009 (the “Purchase Date”) between BT2 International, Inc. (“BT2 International”), Belmont Partners, LLC (“Belmont”) and Clopton House, BT2 International would purchase a total of 100,000 shares of the issued and outstanding common stock of Clopton House (the “Purchase”), from Belmont in exchange for cash and a three percent common stock interest in the Company after taking into account the purchase of certain licenses, as discussed in more detail below. The total of 100,000 shares would represent 100% of the shares of issued and outstanding common stock of the Company at the time of purchase.In entering into the Stock Purchase Agreement, the parties contemplated a series of simultaneous steps that would consummate and be a part of the one purchase transaction.The remaining steps of that transaction are detailed below. Concurrent with the Purchase, David Bychkov was appointed as a Director, President and Secretary of the Company and Joseph Meuse, the managing partner of Belmont, resigned as Director, President and Secretary of the Company.Immediately, David Bychkov appointed a new Board of Directors, a new Secretary and a new management team.On the Purchase Date, the new Board of Directors approved a) the issuance of an additional 15,003,000 common shares, making the total outstanding shares 15,103,000 and b) the transfer of technology licenses (the “Exmo Licenses”) owned by BT2 International to the Company.Belmont received 453,000 of the newly issued shares of Exmovere pursuant to the terms of the Stock Purchase Agreement, which required Belmont to receive a three percent (3%) interest in the Company after the Company’s purchase of the Licenses (in the Stock Purchase Agreement this was described as the 3% post Vend-in of IP interest). On the Purchase Date, i n exchange for the Exmo Licenses, Exmovere simultaneously, issued an aggregate of 13,010,000 common shares to BT2 International (2,910,000 shares), David Bychkov (4,880,000 shares), Cheyenne Crow (4,880,000 shares) and Robert Doornick (500,000 shares) and an additional 1,540,000 shares to other individuals or entities instrumental in the development of the technology, each of which own directly and/or indirectly less than 5% of the Company. Prior to the Purchase, David Bychkov had sold the use of Exmo Licenses to BT2 International, Inc. for a term of 20 years in a written agreement explained in more detail on page 16 of this Registration Statement.As compensation for the Exmo Licenses, BT2 International was required to make certain royalty payments to Mr. Bychkov.In an amendment to the license agreement, both BT2 International and David Bychkov agreed to sell the Exmo Licenses to Exmovere.The original license agreement and the amended license agreement have been attached as exhibits to the registration statement. Our Business Goals We are a company that is still in the development stage. The Company plans to acquire, develop and market products that have a focus on healthcare, security, and transportation and to also purchase and integrate existing, profitable healthcare businesses.The Company’s Exmo Licenses relate to devices that analyze, translate, record and transmit biological variables such as electric potentials, body movement, body temperature, body fluids, chemical concentrations, emotions etc. into electrical signals and are known as “biosensors”.More specifically, the Company owns licenses to the technology for biosensor wristwatches, biosensor turnstiles, biosensor computer mouses, biosensor steering wheels and systems to detect emotions from such biosensor products and other related technologies.The technology was originally created by David Bychkov and developed by Mr. Bychkov and others through the following entities; Exmovere LLC, Exmocare LLC, Exmogate LLC and BT2 International.The Company recently purchased the exclusive right to use patents owned or controlled by Sensatex, Inc. involving advanced textile technology and the monitoring of the vital signs of infants (the “Sensatex Licenses”). The Company’s mission is also to provide affordable, high quality treatment of non-life threatening ailments to individuals by operating clinical facilities throughout the United States and possibly monitoring such ailments using biosensor technology. 1 Our Products Our products are not yet commercially available and the status of each of product is discussed in more detail in this registration statement beginning with page 18. The biosensor wristwatches, called the Telepath (“Telepath”) and Empath (“Empath”) respectively, are intended for mass production and sale to mature adults who need assistance with their daily living and could benefit from the Empath’s ability to monitor their own vital signs on a regular basis and the Telepath’s ability to transmit data by Bluetooth.Bluetooth is a wireless protocol licensed and registered by Bluetooth Special Interest Group (SIG) that uses short-range communications technology to help transmit data over short distances from fixed and/or mobile devices, creating wireless personal area networks. The Company is registered and licensed to use Bluetooth.In the case of the Telepath, the vital sign results will be monitored by security companies, phone companies, etc. The computers that receive the signals will assess these data, and then the computers will determine what type of corrective action may be needed on a patient-by-patient basis. The Exmogate Turnstile (“Exmogate Turnstile”) is a biosensor-enhanced entry device similar to a subway turnstile or a metal detector except that it detects hostility, ensures guard vigilance, and, when required, can block entry.It is intended for development, mass production and sale to government agencies, military bases, foreign embassies and governments, airports and train stations, sports arenas and corporate buildings. The Exmovere Mouse (the “Exmovere Mouse”) is a standard mouse with built–in electronics capable of measuring the skin response and heart rate of a person who places his/her hands on the surface of the mouse.The Exmovere Car Steering Wheel (the “Steering Wheel”) is a steering wheel with embedded metal electrodes (an electrode is a conductor or medium by which an electric current is conducted from metal to another medium, such as a cell, body or apparatus) that act as skin responsive sensors that can read skin response, heart rate and environmental data. Exmovere’s Exmobaby (“Exmobaby”) is a new product in the development stages that the Company is developing using the Sensatex Licenses.The Exmobaby will be a brand of garments for infants that will use biosensor technology to allow parents to monitor their infant’s vital signs from another location. The Company’s Licenses also include intellectual property related to the detection of human emotions from vital sign data collected by internal or external biosensors.These emotion detection devices may be used to detect: like, dislike, stress, relaxation, anger, depression and a multitude of other human emotional states with more reliable results when compared to self-reporting by test subjects. Exmovere’s Chariot (“Chariot”) is a self-balancing upright mobility device that surrounds the user’s thighs, hips and legs in a kind of cocoon. The user’s hands, arms and chest remain free to do whatever is desired. This would position the vehicle as a direct competitor to existing sit-down scooters marketed to obese, elderly and limited mobility persons. Costs to Develop and/or Market our Products The Company is not going to attempt to market each of its products at this time due to capital limitations.Therefore, the marketing and/or development of the Steering Wheel and the Exmovere Mouse will be delayed until the Company can generate revenue from its other products or business.The Company expects that it will need at least two million dollars to manufacture and market the Telepath and Empath. The Company estimates that the marketing of the Exmogate Turnstile will cost at least one million dollars and it will cost at least two million dollars to develop the Chariot into a consumer ready product in compliance with all applicable regulations.The Company estimates a cost of at least one million dollars to develop Exmobaby inventory and market it to retailers.Although the Exmovere Mouse and the Steering Wheel are not in the Company’s marketing plans for the next year, the Company estimates that it would cost an additional three million dollars to develop or market those products.The Company anticipates needing up to 2.8 million dollars for advertising costs. Risks Associated with Our Business Our business is subject to numerous risks, as more fully described in the section entitled “Risk Factors.” We are a development stage company and we have limited operating history for investors to evaluate the potential of our business development.We may be unable for many reasons, including those that are beyond our control, to implement our current business strategy. We are dependent on our success in either obtaining a FDA 510k regulatory exemption or obtaining the regulatory clearances to market our products in major markets. In the event that the completion of the testing required for FDA approval is delayed or the FDA requires additional testing to be conducted, the time for filing the application and for getting the FDA’s response or clearance would be delayed. Also, in the event that the FDA requires us to file a pre-market approval, or PMA, a more detailed process for obtaining marketing approvals, the time until we may market our products in the United States would be further delayed. We may also be subject to other rules and regulations, such as state and federal health care regulations, federal contracting rules and foreign laws. Moreover, we have not generated any revenue.We cannot give you any assurance that any of our research and development will be completed or that we will obtain the necessary resources to market our products. 2 Where You Can Find Us Our principal executive office is located at 1600 Tysons Boulevard, 8th Floor, McLean, VA and our telephone number is (703) 245-8513. Our website is www.exmovere.com.The information found on, or accessible through, the website does not contain all of the information necessary to evaluate this offering and is not part of this prospectus. The Offering Common stock offered by selling security holders 1,140,407 shares of common stock. This number represents approximately 7.27% of our current outstanding common stock (1). Common stock outstanding before the offering 15,675,998 common shares as of March 31, 2010. Common stock outstanding after the offering 15,675,998 shares. Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 5. Based on 15,675,998 shares of common stock outstanding as of March 31, 2010. 3 Summary of Consolidated Financial Information The following table provides summary consolidated financial statement data as of and for each of the fiscal years ended December 31, 2009 and 2008, and the unaudited financial information for the three months ended March 31, 2010 and 3009. The financial statement data as of and for each of the fiscal years ended December 31, 2009 and 2008 have been derived from our audited consolidated financial statements. The results of operations for past accounting periods are not necessarily indicative of the results to be expected for any future accounting period. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our consolidated financial statements and the related notes included in this prospectus, and the unaudited financial statements and related notes included in this prospectus. For the three Months Ended March 31, For the three Months Ended March 31, For the Year Ended December 31, 2009 For the Year Ended December 30, From Inception Through December 30, (unaudited) (unaudited) REVENUE - TOTAL OPERATING EXPENSES $ INCOME ( LOSS ) FROM OPERATIONS $ ) $ ) $ ) TOTAL OTHER INCOME (EXPENSES) $ $ $ NET PROFIT ( LOSS ) $ ) $ ) $ ) $ ) $ ) NET PROFIT ( LOSS ) PER COMMON SHARE – BASIC AND DILUTIVE ( .01 ) ( .01 ) ( .03 ) ( .05 ) - Weighted Average Number of Shares As of March 31, As of December 31, As of December 31, (unaudited) TOTAL CURRENT ASSETS $ $ $
